Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Remarks and Terminal Disclaimer filed on 08/25/21, No claims have been amended, added or cancelled. Accordingly, claims 1-30 remain pending and under examination on the merit.

Terminal Disclaimer
The terminal disclaimer filed on 08/26/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of listed Patents and Applications has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The prior art does not teach or reasonably suggest a pharmaceutical composition comprising a plurality of coated nanoparticles each comprising a core comprising loteprednol etabonate in at least 95% of the core and a poloxamer 407 non-covalently adsorbed to the core particles, glycerin and sodium chloride. Miliburn et al teach nanoparticles comprising an active agent including a sirtuin modulator for treating eye disorders, but lack a specific disclosure on coated nanoparticles comprising loteprednol etabonate for topical administration to the eye or the high content of the said nanoparticle cores. Lyons teach a delivery device in the form of an implant and none of the references teach a core that is at least 95% active agent and not polymeric. The Applicants have persuasively argued that a person of ordinary skill in the art would not have arrived at the claimed invention by combining the references as cited.
The filing of Terminal Disclaimers have also obviated the rejections under obviousness type double patenting.

Claims 1-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616